DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 6 is objected to because it is in grayscale rather than in black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 13, 17 and 19-20 are objected to because of the following informalities:  
Claims 12, 13, 17 and 19-20 are directed to “the system of claim 10”. However, claim 10 is a method claim dependent on claim 1. It appears that the Applicant intended for claims 12, 13, 17 and 19-20 to instead be dependent on “the system of claim 11”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
…processing the image sequence using a processing unit... [Claims 1 and 11],
…performing, by the processing unit, gaze tracking… [Claims 5 and 15],
…selecting, by the processing unit, the participant… [Claims 7 and 17].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumori et al., U.S. Publication No. 2014/0107439 [hereinafter Atsumori] in view of Jung et al., U.S. Publication No. 2009/0157660 [hereinafter Jung].

Regarding claim 1, Atsumori discloses a method for conducting online market research, the method comprising: transmitting computer-readable instructions to a computing device of a participant, the computing device having a display… and a camera configured to capture image sequences of a user of the computing device, the computer-readable instructions causing the computing device to simultaneously display at least one content item via the display and capture an image sequence of the participant via the camera, and transmit the captured image sequence… (Atsumori, claim 8, A non-transitory computer-readable medium containing a stimulus presentation program for presenting a visual stimulus in a display (discloses presenting a content item on a display) part by a calculation part, in order to measure the state of the brain by means of a biological optical measurement device (discloses camera capturing image sequences), (Id., ¶ 39, The examinees answer both the spatial and verbal WM tasks by a controller or a mouse button), (Id., ¶ 2, The research is conducted by presenting videos to induce the emotional states of healthy subjects (discloses market research), and measuring the prefrontal cortex activity of the subjects who carry out a task called "n-back task", to show the results of the evaluation of the mood states. The n-back task is a task requiring a function of human working memory (WM));
and processing the image sequence using a processing unit configured to determine a set of bitplanes of a plurality of images in the captured image sequence that represent the hemoglobin concentration (HC) changes of the participant, detect the participant's invisible emotional states based on the HC changes, and output the detected invisible emotional states… (Id., ¶ 6, The biological optical measurement technology for making the brain activity state being visible is expected to be applied to providing information on the individual's mental states such as mood and feelings. The biological optical measurement technology can be used under the conditions of daily life, compared to the large-scale brain functional imaging technology such as fMRI), (Id., ¶ 7, A biological optical measurement device according to the present invention includes: one or a plurality of light irradiation parts for irradiating an examinee with light; one or a plurality of light detection parts for detecting light transmitted or reflected from the examinee; a plurality of measurement points formed by a plurality of combinations of the light emitting part and the light detection part; a stimulus presentation part for presenting a plurality of different types of tasks to the examinee; a calculation part (discloses processing unit) for calculating hemoglobin signals based on the changes in the concentrations of oxygenated hemoglobin (discloses hemoglobin concentration changes) and deoxygenated hemoglobin inside the examinee, from the intensity of the light detected by the light detection part; a storage part for storing the hemoglobin signals; and various tables showing the task type, the presentation order, and the like, in the storage part), (Id., ¶ 8, By using a biological optical measurement device according to the present invention, it is possible to evaluate mood states under the conditions of daily life. Further, it is also possible to optimize protocols to obtain the mood states (discloses emotional state detection)).

While suggested, Atsumori does not explicitly disclose …a network interface coupled to a network… to a server via the network interface; …, the processing unit being trained using a training set comprising HC changes of subjects with known emotional states.
However, Jung discloses …a network interface coupled to a network… to a server via the network interface (Jung, ¶ 51, In FIG. 2, the device 206 is illustrated as possibly being included within a system 100. Of course, virtually any kind of computing device may be used to implement the physiologic activity measurement unit 210, surrogate marker measurement unit 230, association unit 340, attribute specification unit 350, and/or presentation unit 264, such as, for example, a workstation, a desktop computer, a networked computer, a server, a collection of servers and/or databases, a virtual machine running inside a computing device, a mobile computing device, or a tablet PC).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the server and network elements of Jung in the analogous art of emotional association with hemodynamic brain activity (Jung, ¶ 431).
The motivation for doing so would have been to improve the determination of “the indication of fit to at least one of a merchant, a marketer, an advertiser, or a host of advertising” [Jung, ¶ 501]. The techniques of Atsumori, wherein the spatial working memory tasks are presented to a user for the purpose of evaluating mood states [Atsumori, ¶ 37], would help a merchant, a marketer or an advertiser with the task of “determining advertising noticeability and/or effectiveness” [Jung, ¶ 281].
	While suggested, the combination of Atsumori and Jung does not explicitly disclose … the processing unit being trained using a training set comprising HC changes of subjects with known emotional states.
	However, both Atsumori and Jung disclose determining the state of a user based on hemoglobin concentration changes [Atsumori, ¶ 7; Jung, ¶ 82].
	Jung discloses algorithmic training using a training set of data comprising subjects with known emotional states (Jung, ¶ 278, The association program is based on a machine -learning algorithm that was trained by showing it more than 100 8-second video clips of actors expressing particular emotions. The software picks out movements of the eyebrows, lips and nose, and tracks head movements such as tilting, nodding, and shaking, which it then associates with the emotion the actor was showing).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a training data set comprising HC changes of subjects with known emotional states because it is within the capabilities of one of ordinary skill in the art to include the hemoglobin change data of both Atsumori and Jung in the training set of data comprising subjects with known emotional states of Jung. The use of the known technique of hemoglobin concentration change detection to improve the algorithmic training method would enhance the result of reliability predicting the emotional state of a user (KSR Rationale C (See MPEP § 2141(III)(C)). 

	Regarding claim 2, the combination of Atsumori and Jung discloses the method of claim 1.
Atsumori further discloses  …wherein the detecting the person's invisible emotional states based on HC changes… and a normalized intensity measure of such determined emotional state (Atsumori, ¶ 7, A biological optical measurement device according to the present invention includes: one or a plurality of light irradiation parts for irradiating an examinee with light; one or a plurality of light detection parts for detecting light transmitted or reflected from the examinee; a plurality of measurement points formed by a plurality of combinations of the light emitting part and the light detection part; a stimulus presentation part for presenting a plurality of different types of tasks to the examinee; a calculation part (discloses processing unit) for calculating hemoglobin signals based on the changes in the concentrations of oxygenated hemoglobin (discloses hemoglobin concentration changes) and deoxygenated hemoglobin inside the examinee, from the intensity of the light detected by the light detection part; a storage part for storing the hemoglobin signals; and various tables showing the task type, the presentation order, and the like, in the storage part), (Id., ¶ 8, By using a biological optical measurement device according to the present invention, it is possible to evaluate mood states under the conditions of daily life. Further, it is also possible to optimize protocols to obtain the mood states (discloses emotional state detection)), (Id., ¶ 42, In order to evaluate the relationship between the brain activity state and the mood of the examinee, the POMS scores reflecting the mood states for the past one week was obtained by using the standardized questionnaire "POMS short version" ("Guide to a short version of the POMS and representative case descriptions" written by Kazuhito Yokoyama, Tokyo: Kaneko Publishing Inc., 2005.) to evaluate the mood of the examinees. The questionnaire allows the examinees to select one from 5 different levels: "not at all", "a little", "moderately", "quite a bit", and "extremely", corresponding to their mood for each of the 30 items such as "tense", "vigorous", and "sad". From the answers, the POMS scores of the mood of the examinees were obtained in 6 criteria: "tension-anxiety", "depression-dejection", anger-hostility", "vigor", "fatigue", and "confusion" (discloses use of a questionnaire to determine normalized mood states)).
While suggested, Atsumori does not explicitly disclose …comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set…
However, Jung discloses …comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set (Jung, ¶278, The association program is based on a machine-learning algorithm that was trained by showing it more than 100 8-second video clips of actors expressing particular emotions. The software picks out movements of the eyebrows, lips and nose, and tracks head movements such as tilting, nodding, and shaking, which it then associates with the emotion the actor was showing. When presented with fresh video clips, the software gets people's emotions right 90 percent of the time when the clips are of actors, and 64 percent of the time on footage of ordinary people (discloses probability of conforming emotional state).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the emotional state probability elements of Jung for the same reasons as stated for claim 1.
 
Regarding claim 3, the combination of Atsumori and Jung discloses the method of claim 1.
Atsumori further discloses …wherein the computer-readable instructions further cause the computing device to transmit timing information relating to timing of display of the at least one content item (Atsumori, Figure 5, Figure depicts timing information associated with the timing of display of content items).

    PNG
    media_image1.png
    322
    464
    media_image1.png
    Greyscale


Regarding claim 4, the combination of Atsumori and Jung discloses the method of claim 3.
Atsumori further discloses …further comprising correlating the detected invisible emotional states to particular portions of the content using the timing information received from the participant's computing device (Atsumori, ¶ 44, the correlation between the brain activity values (t values) and the POMS scores was analyzed in each order of the tasks (the orders A and B, see FIGS. 7A and 7B) (discloses correlating emotional states to time data). The results show the statistically significant negative correlation coefficients between the brain activity values of the verbal WM task and POMS depression score in the order A (first: spatial WM task, later: verbal WM task), but the weak and statistically insignificant positive correlation coefficients between the brain activity values of the spatial WM task and the POSM depression score (FIGS. 9A, 9B). On the other hand, the difference between the tasks, as that observed in the order A, was not observed in the order B (first: verbal WM task, later: spatial WM task).

Regarding claim 5, the combination of Atsumori and Jung discloses the method of claim 4.
While suggested, Atsumori does not explicitly disclose …further comprising performing, by the processing unit, gaze tracking to identify what part of the display in particular the participant was looking at when a particular invisible emotional state was detected, to determine whether the participant was looking at the at least one content item during the occurrence of the detected invisible human emotion.
However, Jung discloses …further comprising performing, by the processing unit, gaze tracking to identify what part of the display in particular the participant was looking at when a particular invisible emotional state was detected, to determine whether the participant was looking at the at least one content item during the occurrence of the detected invisible human emotion (Jung, ¶ 55, The device 306 may communicate over a network 374 with a presentation device 364. Device 306 may include physiologic activity measurement unit 310, which may in turn include brain activity measurement unit 312, which may in turn include functional near-infrared imaging fNIR module 314, functional magnetic resonance imaging fMRI module 316, magnetoencephalography MEG module 318, electroencephalography EEG module 320, and/or positron emission topography PET module 322. Device 306 may also include surrogate marker measurement unit 330 including iris response module 332, gaze tracking module 334 (discloses gaze tracking), skin response module 336, and/or voice response module 338. Device 306 may also include association unit 340, which in turn may include emotion association module 342 (discloses emotional association), attention association module 344, and/or cognition association module 346. Device 306 may also include population cohort identification unit 366.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the gaze tracking with respect to emotional state elements of Jung for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Atsumori and Jung discloses the method of claim 5.
While suggested, Atsumori does not explicitly disclose …wherein the computer-readable instructions further cause the computing device to test a camera/lighting condition of the camera for calibrating the camera for gaze tracking.
However, Jung discloses …wherein the computer-readable instructions further cause the computing device to test a camera/lighting condition of the camera for calibrating the camera for gaze tracking (Jung, ¶ 283, Eye movement and/or pupil movement may also be measured by video-based eye trackers. In these systems, a camera focuses on one or both eyes and records eye movement as the viewer looks at a stimulus. Contrast may be used to locate the center of the pupil, and infrared and near-infrared non-collumnated light may be used to create a corneal reflection. The vector between these two features can be used to compute gaze intersection with a surface after a calibration (discloses camera calibration) for a subject.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the gaze tracking calibration elements of Jung for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Atsumori and Jung discloses the method of claim 1.
While suggested, Atsumori does not explicitly disclose …further comprising, selecting, by the processing unit, the participant based on a set of received parameters.
However, Jung discloses …further comprising, selecting, by the processing unit, the participant based on a set of received parameters (Jung, ¶ 339, In one embodiment, a body attribute specification unit 362 may communicate via a network 374, for example, with a presentation device 364 to present a characteristic to member of population cohort 102. A population cohort may include an ad hoc population cohort, or an established population cohort such as an age-defined demographic group (discloses participants selected by age)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the age selection elements of Jung for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Atsumori and Jung discloses the method of claim 7.
While suggested, Atsumori does not explicitly disclose …wherein the parameters comprise any one of age, sex, location, income, marital status, number of children, or occupation type
However, Jung discloses … wherein the parameters comprise any one of age, sex, location, income, marital status, number of children, or occupation type (Jung, ¶ 339, In one embodiment, a body attribute specification unit 362 may communicate via a network 374, for example, with a presentation device 364 to present a characteristic to member of population cohort 102. A population cohort may include an ad hoc population cohort, or an established population cohort such as an age-defined demographic group (discloses participants selected by age)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the age selection elements of Jung for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Atsumori and Jung discloses the method of claim 1.
Atsumori further discloses …wherein the at least one content item comprises at least one of an image, a video or text  (Atsumori, Figure 5, Figure depicts a display of image-based content items).


Regarding claim 10, the combination of Atsumori and Jung discloses the method of claim 1.
Atsumori further discloses …further comprising receiving an input for specifying selective capture of image sequences (Atsumori, ¶ 55, FIG. 18 is an example of the measurement setting screen, showing a task number set display 110A displayed in the display part 110. The task number set display 110A allows the stimulus presentation part 1112 to input and set the presentation number of the first task and the presentation number of the second task, respectively. The stimulus presentation part 1112 receives the input of the task number set display 110A, and displays the first and second tasks in the display part 110 for the set number, for example, according to the sequence as shown in FIG. 7A. Then, the biological optical measurement part 1111 and the analysis part 1113 perform measurement and analysis according to the number displayed in the display part 110 (discloses input for specifying selective capture (i.e. measurement) from the biological optical measurement device)).

Regarding claim 11, Atsumori discloses a system for conducting online market research, the system comprising: …transmitting computer-readable instructions to a computing device of a participant, the computing device having a display… and a camera configured to capture image sequences of a user of the computing device, the computer-readable instructions causing the computing device to simultaneously display at least one content item via the display and capture an image sequence of the participant via the camera, and transmit the captured image sequence… (Atsumori, claim 8, A non-transitory computer-readable medium containing a stimulus presentation program for presenting a visual stimulus in a display (discloses presenting a content item on a display) part by a calculation part, in order to measure the state of the brain by means of a biological optical measurement device (discloses camera capturing imagine sequences), (Id., ¶ 39, The examinees answer both the spatial and verbal WM tasks by a controller or a mouse button), (Id., ¶ 2, The research is conducted by presenting videos to induce the emotional states of healthy subjects (discloses market research), and measuring the prefrontal cortex activity of the subjects who carry out a task called "n-back task", to show the results of the evaluation of the mood states. The n-back task is a task requiring a function of human working memory (WM));
and a processing unit configured to process the image sequence to determine a set of bitplanes of a plurality of images in the captured image sequence that represent the hemoglobin concentration (HC) changes of the participant, detect the participant's invisible emotional states based on the HC changes, and output the detected invisible emotional states… (Id., ¶ 6, The biological optical measurement technology for making the brain activity state being visible is expected to be applied to providing information on the individual's mental states such as mood and feelings. The biological optical measurement technology can be used under the conditions of daily life, compared to the large-scale brain functional imaging technology such as fMRI), (Id., ¶ 7, A biological optical measurement device according to the present invention includes: one or a plurality of light irradiation parts for irradiating an examinee with light; one or a plurality of light detection parts for detecting light transmitted or reflected from the examinee; a plurality of measurement points formed by a plurality of combinations of the light emitting part and the light detection part; a stimulus presentation part for presenting a plurality of different types of tasks to the examinee; a calculation part (discloses processing unit) for calculating hemoglobin signals based on the changes in the concentrations of oxygenated hemoglobin (discloses hemoglobin concentration changes) and deoxygenated hemoglobin inside the examinee, from the intensity of the light detected by the light detection part; a storage part for storing the hemoglobin signals; and various tables showing the task type, the presentation order, and the like, in the storage part), (Id., ¶ 8, By using a biological optical measurement device according to the present invention, it is possible to evaluate mood states under the conditions of daily life. Further, it is also possible to optimize protocols to obtain the mood states (discloses emotional state detection)).

While suggested, Atsumori does not explicitly disclose …a server for …a network interface coupled to a network… to the server via the network interface; …, the processing unit being trained using a training set comprising HC changes of subjects with known emotional states.
However, Jung discloses …a server for …a network interface coupled to a network… to the server via the network interface (Jung, ¶ 51, In FIG. 2, the device 206 is illustrated as possibly being included within a system 100. Of course, virtually any kind of computing device may be used to implement the physiologic activity measurement unit 210, surrogate marker measurement unit 230, association unit 340, attribute specification unit 350, and/or presentation unit 264, such as, for example, a workstation, a desktop computer, a networked computer, a server, a collection of servers and/or databases, a virtual machine running inside a computing device, a mobile computing device, or a tablet PC).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hemoglobin change and emotional state elements of Atsumori to include the server and network elements of Jung in the analogous art of emotional association with hemodynamic brain activity for the same reasons as stated for claim 1.
	While suggested, the combination of Atsumori and Jung does not explicitly disclose … the processing unit being trained using a training set comprising HC changes of subjects with known emotional states.
	However, both Atsumori and Jung disclose determining the state of a user based on hemoglobin concentration changes [Atsumori, ¶ 7; Jung, ¶ 82].
	Jung discloses algorithmic training using a training set of data comprising subjects with known emotional states (Jung, ¶ 278, The association program is based on a machine -learning algorithm that was trained by showing it more than 100 8-second video clips of actors expressing particular emotions. The software picks out movements of the eyebrows, lips and nose, and tracks head movements such as tilting, nodding, and shaking, which it then associates with the emotion the actor was showing).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a training data set comprising HC changes of subjects with known emotional states because it is within the capabilities of one of ordinary skill in the art to include the hemoglobin change data of both Atsumori and Jung in the training set of data comprising subjects with known emotional states of Jung. The use of the known technique of hemoglobin concentration change detection to improve the algorithmic training method would enhance the result of reliability predicting the emotional state of a user (KSR Rationale C (See MPEP § 2141(III)(C)). 

Regarding claims 12-20, these claims recite limitations substantially similar to those in claims 2-10, respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa, U.S. Publication No. 2007/0202477, discloses an emotional state determination method.
Barber et al., U.S. Publication No. 2012/0277558, discloses an apparatus and method for orthogonalizing signals detecting blood oxygenation and blood volume.
Sato et al., U.S. Publication No. 2013/0253329, discloses a system for measuring mood state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624